Title: Bartholomew Dandridge, Jr., to John Suter, 18 July 1794
From: Dandridge, Bartholomew Jr.
To: Suter, John


               
                  Sir,
                  Philada 18 July 1794.
               
               As the President passed thro’ Geo: town on his way from Mount Vernon to this place he was told that the time for which the boy who was bound to you & called Billey, had expired & that he had left your service, If this is really the case, & you have nothing to say against the boy’s honesty, sobriety, industry &c. or anything else to his disadvantage, & he is still unemployed, the President would be glad to employ him, as good servants are not to be had here. For this purpose the President begs the favor of you to let him know as soon as you can conveniently the character of Billey & whether he can be had. If you have no objections to him as to character or otherwise you may engage him at once & send him on, to this City, if he will come upon the same terms as those we now employ—that is 8 dollars per month & a full suit of Livery clothes annually.  I hope will excuse this trouble, & believe that I am Sir, Your most Obt Servt
               
                  Bw Dandridge
               
            